334 S.W.3d 921 (2011)
STATE of Missouri, Respondent,
v.
Michael C. JAMERSON, Appellant.
No. ED 94454.
Missouri Court of Appeals, Eastern District, Division One.
March 22, 2011.
Amy Beth Meyers, Sp. Public Defender, Brentwood, MO, for appellant.
Chris Koster, Atty. Gen., Richard A. Starnes, Jefferson City, MO, for respondent.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and DAVID ASH, Sp.J.

ORDER
PER CURIAM.
Michael Jamerson (Jamerson) appeals the Judgment of the Circuit Court of St. Louis County, the Honorable Michael T. Jamison, presiding. A jury convicted Jamerson of one count First-Degree Burglary, Section 569.160[1]; one count First-Degree Assault, Section 565.050; and one count of Armed Criminal Action, Section 571.015. The Court sentenced Jamerson to concurrent terms of fifteen years on the burglary count and seventeen years each on the assault and criminal action counts.
On appeal, Jamerson argues that trial court committed reversible error in sustaining the State's objection to a question asked by his counsel of a State's witness on cross-examination, and failing to sua sponte declare a mistrial based on statements made by the State in closing argument. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.
NOTES
[1]  All statutory references are to RSMo (2007) unless otherwise indicated.